UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
C. W., et al.,

                                   Plaintiff,                            ORDER
                                                                         18-1890 (JMA) (ARL)
                 -against-

THE BOARD OF EDUCATION GARDEN CITY
UNION FREE SCHOOL DISTRICT, et al.,

                                    Defendant.
---------------------------------------------------------------------X
LINDSAY, Magistrate Judge:

        Before the Court, on automatic referral from District Judge Azrack, is the letter motion of

Amy Beth Marion requesting that she be removed as attorney of record for the plaintiffs, C.W.,

S.W. and N.W. Although two of the plaintiffs, who identified themselves in a letter as Colleen

and Stephen Wende, have simultaneously submitted a letter requesting that they be permitted to

proceed pro se, counsel’s motion is denied with leave to renew.

        As a threshold matter, the Court notes that Ms. Marion submitted a two-sentence letter

requesting to be removed as attorney of record without any explanation as to impact of the

withdrawal. Local Rule 1.4 provides that:

          An attorney who has appeared as attorney of record for a party may be relieved
          or displaced only by order of the court and may not withdraw from a case
          without leave of the court granted by the order. Such an order may be granted
          only upon a showing by affidavit of satisfactory reasons for withdrawal or
          displacement and the posture of the case, including its position, if any, on the
          calendar.

See Local Civil Rule 1.4 of the Local Civil Rules of the United States District Courts for the

Southern and Eastern Districts of New York. The Court must consider two factors when

deciding a motion to withdraw (1) "'the reasons for withdrawal'" and (2) "'the impact of the

withdrawal on the timing of the proceeding.'" Estate of Larry Shaw & Susan Shaw v. Marcus,
No. 7:14-CV-3849 (NSR), 2016 WL 4679734, at *1 (S.D.N.Y. Sept. 6, 2016) (quoting Blue

Angel Films, Ltd. v. First Look Studios, Inc., No. 08-CV-6469 (DAB) (JCF), 2011 WL 672245,

at *1 (S.D.N.Y. Feb. 17, 2011)). Although Ms. Marion states that her clients wish to proceed

pro se, she has not discussed the posture of the case.

        Furthermore, the plaintiffs do not appear to have been advised by Ms. Marion that they

cannot proceed pro se. See Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59, 61

(2d Cir. 1990) (a non-attorney parent must be represented by counsel in bringing an action on

behalf of his or her child.); Purcell v. City of New York, No. 18 CV 3979 PKC RLM, 2018 WL

3733941, at *1 (E.D.N.Y. Aug. 6, 2018) (non-attorney parent or grandparent cannot appear on

behalf of a minor child; DePonceau v. Pataki, 315 F. Supp. 2d 338, 341 (W.D.N.Y. 2004) (New

York law prohibits the practice of law in this state by a person who is not an admitted member of

the bar regardless of the authority purportedly conferred by execution of a power of attorney).

The Wendes noted in their letter that they commenced this action “in an effort to obtain justice

for [their] son.” 1 Accordingly, should Ms. Marion be relieved, the Wendes would be required to

retain counsel in order to proceed with this case.

        Ms. Marion is directed to serve a copy of this order on the Wendes immediately upon

receipt and to file proof of service with the Court.

Dated: Central Islip, New York                                SO ORDERED:
       November 20, 2019

                                                              __________/s________________
                                                              ARLENE R. LINDSAY
                                                              United States Magistrate Judge

1
  The Wendes have requested a FERPA hearing in their November 5, 2019 letter. Although that request is before
District Judge Azrack, it may be misguided as FERPA provides the right to a hearing before an educational agency
or institute to contest information in a school record. See Taylor v. Vermont Dep't of Educ., 313 F.3d 768, 785 (2d
Cir. 2002).
                                                         2
